                                   1                                    UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4     TERRELL BLAND,                                      Case No. 19-cv-02273-YGR (PR)
                                                          Petitioner,                        ORDER OF DISMISSAL WITHOUT
                                   5
                                                                                             PREJUDICE
                                                    v.
                                   6

                                   7     PEOPLE OF THE STATE OF
                                         CALIFORNIA,
                                   8                      Respondent.
                                   9
                                              On April 26, 2019, Petitioner filed this present pro se petition for a writ of habeas corpus
                                  10
                                       pursuant to 28 U.S.C. § 2254.1 Dkt. 1. On the same day the action was filed, the Clerk of the
                                  11
                                       Court sent a notice to Petitioner informing him that his action could not go forward until he paid
                                  12
                                       the filing fee or filed a completed prisoner’s in forma pauperis application. Dkt. 2. The Clerk
Northern District of California
 United States District Court




                                  13
                                       also sent Petitioner a blank in forma pauperis application and told him that he must pay the fee or
                                  14
                                       return the completed application within twenty-eight days or his action would be dismissed.
                                  15
                                       Petitioner did not respond to the first notice.
                                  16
                                              On June 17, 2019, the Clerk sent a second notice to Petitioner informing him that his
                                  17
                                       action could not go forward until he paid the filing fee or filed a completed prisoner’s in forma
                                  18
                                       pauperis application. Dkt. 6. The Clerk again informed him that his failure to pay the fee or
                                  19
                                       return the completed application within twenty-eight days would result in dismissal of this action.
                                  20
                                                  More than twenty-eight days have passed, and Petitioner has not paid the filing fee,
                                  21
                                       returned the in forma pauperis application, or otherwise communicated with the Court.
                                  22
                                                  IT IS HEREBY ORDERED THAT this action is DISMISSED WITHOUT PREJUDICE.
                                  23
                                       The Clerk shall terminate all pending motions and close the file.
                                  24
                                                  IT IS SO ORDERED.
                                  25
                                       Dated: July 26, 2019                              ______________________________________
                                  26                                                     YVONNE GONZALEZ ROGERS
                                                                                         United States District Court Judge
                                  27

                                  28          1
                                                  This suit was reassigned from a magistrate judge to the undersigned judge.
